UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
NICHOLAS DUVA,

                               Plaintiff,             MEMORANDUM & ORDER
                                                      19-CV-1429(JS)(AYS)
            -against–

RIVERHEAD CORRECTIONAL FACILITY
MEDICAL DEP.,

                         Defendant.
-------------------------------------X
APPEARANCES
For Plaintiff:      Nicholas Duva, pro se
                    585872
                    Suffolk County Correctional Facility
                    110 Center Drive
                    Riverhead, New York 11901

For Defendant:            Arlene S. Zwilling, Esq.
                          Suffolk County Attorney
                          H. Lee Dennison Building-Fifth Floor
                          100 Veterans Memorial Highway
                          P.O. Box 6100
                          Hauppauge, New York 11788-0099

SEYBERT, District Judge:

            Pro se plaintiff Nicholas Duva (“Plaintiff” or “Duva”)

brings    this   action    against   defendant   Riverhead   Correctional

Facility Medical Department (“Defendant” or “Riverhead”) pursuant

to   42   U.S.C.   §    1983   (“Section    1983”),   alleging   that   his

constitutional rights were violated due to improper medical care

he received as an inmate.        (Compl., D.E. 1.)     Defendant moves to

dismiss the Complaint pursuant to Federal Rule of Civil Procedure

12(b)(6). (Mot., D.E. 19.) For the following reasons, Defendant’s
motion is GRANTED and the Complaint is DISMISSED WITHOUT PREJUDICE

AND WITH LEAVE TO REPLEAD.

                             BACKGROUND

           The following facts are presumed to be true for purposes

of this motion.   Plaintiff, who is incarcerated at Suffolk County

Correctional Facility in Riverhead, “was overdosed on a serious

medication (methadone)” “sometime in October 2018” “around 6:45

p.m.”   (Compl. ¶¶ 2, 3.)    At that time, Plaintiff was “get[ting]

80 mg [of methadone] and was given 230 mg, almost trip[]le [his]

dose which led [him] to overdose and be taken to the ER.”   (Compl.

¶ 2.)   In February 2019, Plaintiff was still experiencing “severe

medical damage, and illness along with mental anxiety, emotionally

disturbed, sleepless and fearful.”    (Compl. ¶ 3.)

           Plaintiff attached a copy of his Inmate Grievance Form,

dated February 10, 2019, to the Complaint.1   (Compl. at ECF p. 3.)

His grievance was denied because it was submitted five days beyond

the occurrence.   The grievance coordinator also noted that “Inmate




1 In deciding a motion to dismiss, the Court is generally
confined to “the allegations contained within the four corners
of [the] complaint.” Pani v. Empire Blue Cross Blue Shield, 152
F.3d 67, 71 (2d Cir. 1998). However, the Court may consider
“any written instrument attached to [the complaint] as an
exhibit, materials incorporated in it by reference, and
documents that, although not incorporated by reference, are
integral to the complaint.” Sira v. Morton, 380 F.3d 57, 67 (2d
Cir. 2004) (internal quotation marks and citation omitted).
                                2
Duva is receiving his mediation as prescribed by his providers.”

(Compl. at ECF p. 3.)

           Plaintiff commenced this action by filing a “Notice of

Intention to File a Claim” with this Court which, given his pro se

status, is liberally construed as a Complaint brought pursuant to

Section 1983.2   Defendant moves to dismiss the Complaint, arguing

that Plaintiff has not alleged deliberate indifference to his

serious medical needs.     (Def. Br., D.E. 19-1, at 1-2.)   In his

brief opposition to the motion, Plaintiff states that “in this

incident [he] was overdosed because [of] reckless behavior by the

medical department.”    (Pl. Opp., D.E. 28.)

                             DISCUSSION

I.   Motion to Dismiss

           To survive a motion to dismiss, a complaint must plead

“enough facts to state a claim to relief that is plausible on its

face.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.

1955, 1974 (2007). A claim is plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173


2 This matter was previously assigned to Hon. Joseph F. Bianco.
In granting Plaintiff’s request to proceed in forma pauperis and
granting him leave to file the Complaint, Judge Bianco also
construed the “Notice of Claim” as a Complaint brought pursuant
to Section 1983. (IFP Order, D.E. 10, at 1.)
                                3
L. Ed. 2d 868 (2009).         A complaint filed by a pro se litigant is

to be construed liberally and “however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by

lawyers.”       Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197,

2200, 167 L. Ed. 2d 1081 (2007).           Nevertheless, a pro se complaint

must state a plausible claim for relief and comply with the minimal

pleading standards set forth in Federal Rule of Civil Procedure 8.

Vallen v. Plan, No. 15-CV-0703, 2017 WL 627415, at *2 (E.D.N.Y.

Feb. 14, 2017) (citing Hiller v. Farmington Police Dep’t, No. 12-

CV-1139, 2015 WL 4619624, at *7 (D. Conn. July 31, 2015)).

II.   Deliberate Indifference to Medical Needs

            A    prisoner’s    claim   for    “alleg[ations]   that    he   was

improperly medicated and denied appropriate medical attention to

treat his injuries” is construed as a “violation of his Eighth

Amendment right to be free from cruel and unusual punishment.”

Varricchio v. Cty. of Nassau, 702 F. Supp. 2d 40, 53 (E.D.N.Y.

2010).      “‘Because the Eighth Amendment is not a vehicle for

bringing medical malpractice claims, nor a substitute for state

tort law, not every lapse in prison medical care will rise to the

level of a constitutional violation.’”           Langer v. Buerkle, No. 15-

CV-0668, 2019 WL 3753796, at *4 (E.D.N.Y. Aug. 8, 2019) (quoting

Smith v. Carpenter, 316 F. 3d 178, 184 (2d Cir. 2003)).               “To show

that prison medical treatment was so inadequate as to amount to

                                       4
‘cruel or unusual punishment’ prohibited by the Eighth Amendment,

[a]   plaintiff   must    prove   that   [a]    defendant[’s]      actions   or

omissions   amounted     to   ‘deliberate      indifference   to    a   serious

medical need.’” Abdur-Raqiyb v. Erie Cty. Med. Ctr., 536 F. Supp.

2d 299, 301 (W.D.N.Y. 2008) (quoting Estelle v. Gamble, 429 U.S.

97, 106, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976)).

            “A medication error alone, as to either the type or dose

of medication, is not deliberate indifference.            It is, at most,

medical malpractice, which is not actionable under § 1983.”               Pyle

v. Robin Sims, No. 15-CV-5245, 2017 WL 663518, at *6 (W.D. Ark.

Jan. 30, 2017), R&R adopted 2017 WL 662991 (collecting cases).               In

order to state a constitutional claim, a plaintiff must allege

that a defendant administered an overdose of a drug “with the

requisite intent to cause him pain or physical harm, or with

culpable recklessness, i.e., an act or a failure to act that

evinces a conscious disregard of a substantial risk of serious

harm.”     Abdur-Raqiyb, 536 F. Supp. at 302 (internal quotation

marks, alteration, and citation omitted) (collecting cases).

III. Application

      A.    Allegations

            Plaintiff alleges that Defendant’s employee recklessly,

not “mere[ly] negligent[ly,]” administered him too much methadone.

(Pl. Opp.; see also generally Compl.)            This caused him to suffer

                                     5
“severe   medical     damage”   that    allegedly     continued    for    several

months after the overdose.           (Compl. ¶ 3.)         In his opposition,

Plaintiff    argues    that   “between       what   happen[ed]    and   also   the

hospital records at Peconic Bay in Riverhead . . . [he believes he

can] prove the medical dep[artment] did in fact act reckless.”

(Opp.)    However, the Complaint itself does not sufficiently allege

a constitutional violation.         Plaintiff has alleged only one dosage

error.    See Stasicky v. S. Woods State Prison, No. 03-CV-0369,

2007 WL 1723467, at *9 (D.N.J. June 12, 2007) (“even if the Court

were to assume Plaintiff’s allegation that [the doctor] ‘doubled’

his medication [on one occasion], that allegation does not rise to

more than negligence”).         And his conclusory claim (found in his

Opposition, and not in the Complaint itself) that the employee(s)

acted “reckless” is not sufficient to show the conscious disregard

necessary for a constitutional violation.

            Further, Plaintiff states in the Complaint that after

the overdose, he was taken to the emergency room.                       Thus, the

medical    staff   treated    him    upon    discovering    the   error.       Cf.

Varricchio, 702 F. Supp. 2d at 57-59 (motion to dismiss denied

where    Plaintiff    alleged   he     was    improperly   medicated      on   two

occasions, requested to go to the hospital but staff waited several

days to bring him to the medical unit, and was found lying face

down in his cell with a heartrate of 15 beats per minute; and that

                                        6
the improper dosage was due to a County policy of not properly

labeling inmate medications); Barnett v. Luttrell, 414 F. App’x

784, 788 (6th Cir. 2011) (no constitutional violation where nurse

administered inmate anti-seizure medication instead of ibuprofen

(as prescribed), but her abandoning him and failing to treat him

after he fell due to the anti-seizure medication was actionable).

     B.     The Defendant

            Additionally, Plaintiff’s Section 1983 claim against

Defendant is not plausible because Defendant does not have an

independent    legal    identity.       “[D]epartments        that   are   merely

administrative arms of a municipality do not have a legal identity

separate and apart from the municipality and, therefore, cannot

sue or be sued.”       Davis v. Lynbrook Police Dep’t, 224 F. Supp. 2d

463, 477 (E.D.N.Y. 2002); Trahan v. Suffolk Cty. Corr. Fac., No.

12BCVB4353,    2012     WL   5904730,       *3    (E.D.N.Y.   Nov.   26,    2012)

(dismissing claims against the Suffolk County Jail because it “is

an administrative arm of Suffolk County, without an independent

legal identity.”).       However, given Plaintiff’s pro se status and

affording     his   Complaint    a   liberal        construction,    the    Court

considers whether Plaintiff has alleged a plausible Section 1983

claim against the municipality--Suffolk County.

            A municipality cannot be held liable under Section 1983

on a respondeat superior theory.                 See Monell v. Dep’t of Soc.

                                        7
Servs. of N.Y. City, 436 U.S. 658, 691, 98 S. Ct. 2018, 2036, 56

L. Ed. 2d 611 (1978); Roe v. City of Waterbury, 542 F.3d 31, 36

(2d Cir. 2008).       Although Defendant does not raise a Monell

argument, Plaintiff wholly fails to allege in his Complaint that

any of the challenged actions were undertaken pursuant to a

municipal policy, practice, or custom that deprived Plaintiff of

a constitutional right as is required by Monell and its progeny.

Thus, to the extent that Plaintiff brings this action against the

County, he has failed to allege a policy or practice and his claims

are insufficiently pled.

             The Court further notes that although Plaintiff has not

named any individual employees, in order to state a claim for

relief under Section 1983 against an individual defendant, he must

allege the personal involvement of that individual in the alleged

constitutional deprivation.    Farid v. Elle, 593 F.3d 233, 249 (2d

Cir. 2010).

             Accordingly, Plaintiff’s claims are DISMISSED WITHOUT

PREJUDICE.      “When a motion to dismiss is granted, the usual

practice is to grant leave to amend the complaint.”       Hayden v.

Cty. of Nassau, 180 F.3d 42, 53 (2d Cir. 1999); see also FED. R.

CIV. P. 15(a)(2) (“The court should freely give leave [to amend]

when justice so requires.”).    Leave to replead should be liberally

granted to pro se litigants.      Chavis v. Chappius, 618 F.3d 162,

                                   8
170 (2d Cir. 2010)).     Plaintiff is thus given the opportunity to

amend his Complaint in accordance with this Order.         Any Amended

Complaint shall be filed within thirty (30) days from the date of

this Order, shall be titled “Amended Complaint,” and shall bear

Docket No. 19-CV-1429.     Plaintiff is cautioned that the Amended

Complaint   will   completely   replace   the   original    Complaint.

Therefore, all claims and allegations Plaintiff wishes to pursue

must be included in the Amended Complaint. Plaintiff is warned

that his failure to timely file an Amended Complaint will lead to

the dismissal of his claims WITH PREJUDICE and the case will be

closed.

                             CONCLUSION

     For the foregoing reasons, Defendant’s motion (Docket Entry

19) is GRANTED.     Given Plaintiff’s pro se status, the Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith and therefore in forma

pauperis status is DENIED for purposes of an appeal.       Coppedge v.

United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21

(1962).




                                  9
     The Clerk of the Court is directed to mail a copy of this

Memorandum and Order to the pro se Plaintiff.



                                    SO ORDERED.



                                    /s/ JOANNA SEYBERT______
                                    Joanna Seybert, U.S.D.J.

Dated:    October   25 , 2019
          Central Islip, New York




                               10
